Citation Nr: 9917427	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver recovery of an overpayment of pension 
benefits in the amount of $2, 620.00.


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal of a June 1996 decision by 
the Committee on Waivers and Compromises (COW) located at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded improved pension benefits in July 
1989.  He was informed to report to the RO immediately any 
change in his annual income.

3.  The veteran failed to timely notify the RO of the award 
of Social Security benefits to his spouse, which resulted in 
an overpayment.

4.  The overpayment of pension benefits was not the result of 
fraud, misrepresentation of a material fact, or bad faith on 
the veteran's part.

3.  Collection of the debt of $2, 620.00 would deprive the 
veteran and his family of the basic necessities of life and 
defeat the purpose of the benefit. 


CONCLUSION OF LAW

1.  The criteria for fraud, misrepresentation of a material 
fact, or bad faith in the creation of the debt have not been 
met.  38 U.S.C.A. § 5302(a) (West 1991).

2.  The recovery of an overpayment of pension benefits in the 
calculated amount of 
$2, 620.00, would be against equity and good conscience and, 
therefore, recovery is waived.  38 U.S.C.A. § 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  He essentially argues that he 
is entitled to waiver of recovery of the overpayment, based 
on the grounds that repayment of the debt would cause him 
financial hardship.

Under applicable law, a veteran who served in active military 
service for 90 days or more during a period of war, who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's own willful 
misconduct, is entitled to pension payable at the rate 
established by law, reduced by the veteran's annual income.  
38 U.S.C.A. § 1521 (West 1991).  For pension purposes, 
payments of any kind from any source will be counted as 
income during the 12 month annualization period in which 
received, unless specifically excluded under the provisions 
of 38 C.F.R. § 3.272 (1998).  See 38 C.F.R. § 3.271 (1998).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

In a rating decision dated in July 1989, the veteran was 
awarded pension benefits.  The award was based in part on his 
spouse's annual income, which was none.  He was informed by 
the RO to immediately report any change in the family income.

In April 1996, the veteran submitted a VA Form 21-0516, 
Improved Pension Eligibility Report (EVR).  On this form, the 
veteran indicated that he received $462.10 per month in 
Social Security Benefits, and that his wife received $178.00 
per month.  He also indicated that he received $206.00 per 
month in retirement benefits.  The veteran reported that he 
and his wife had $0.00 in total interest and dividends for 
1995.  

He also reported that he and his wife anticipated income of 
$0.00 of income, in total interest for 1996.  The veteran 
stated that he and his wife had $0.00 in interest bearing 
bank accounts.  The veteran noted that his income changed in 
1995 due to his wife's receipt of Social Security Benefits, 
which started in 1995.

In a certification of current Social Security benefit dated 
in April 1996, attached to the EVR, it was noted that the 
veteran's wife's entitlement date for Social Security 
benefits was in December 1994.

In a letter dated in May 1996, the VA mailed the veteran a 
letter, notifying him that his VA pension benefits had been 
adjusted effective from February 1, 1995, based on 
information received from the veteran and that this 
retroactive adjustment had resulted in the creation of an 
overpayment.

In a statement received on June 1996, the veteran requested a 
waiver of the overpayment of his VA benefits.  He indicated 
that repayment of the debt would cause him financial 
hardship.

In June 1996, the Committee denied the veteran's claim for 
waiver of overpayment of his VA pension benefits in the 
calculated amount of $2,620.00.  The Committee found that the 
veteran was not guilty of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt.  The 
Committee further determined that fault was found on the part 
of the veteran in the creation of the debt.  It was noted 
that the veteran failed to inform VA immediately of the 
receipt of the Social Security benefits by his wife.  

The Committee found that VA timely and properly informed the 
veteran of the procedures for reporting income and changes of 
income and that changes of income must be immediately 
informed to the VA to avoid the overpayment of benefits.  It 
was also noted that the veteran's failure to immediately 
inform VA of change in his wife's income contributed to the 
overpayment of VA benefits.  It was further noted that there 
was no fault on the part of the VA.  The Committee further 
determined that collection of the debt would not violate the 
principles of equity and good conscience or defeats the 
purpose of the benefit.

The veteran's Financial Status Report (FSR) was apparently 
received in June 1997.  He indicated that he was married and 
had no other dependents.  He reported that his monthly income 
was $476.10 from Social Security and that his wife received 
$183.00 per month.  He also reported that he received $206.00 
per month from the Department of Hacienda of Puerto Rico.  
The veteran further reported that his monthly total 
deductions were $65.80.  The veteran reported monthly income 
of $551.00 from pension benefits.  This is in reference to VA 
monthly pension payments, which may be withheld until the 
overpayment is recouped.  Thus, this amount will not be 
included as income.  The veteran's monthly income totaled 
$616.30.  His wife's monthly average income totaled $183.00.  
The combined monthly income was $799.30.

Under monthly expenses, the veteran reported the following: 
rent $106.00; food $400.00; utilities and heat $75.00; burial 
insurance $75.00.  He listed nothing for monthly payments on 
installment contracts. 

Under assets, the veteran reported the following: cash in the 
bank $0.00; cash on hand $0.00; automobiles $0.00; US Savings 
Bonds $0.00; stocks and other bonds $0.00; real estate owned 
$0.00; and $0.00 other assets.  Total assets were $0.00.  
Under installment contracts and other debts, he reported a 
furniture loan obtained in March 1997 in the amount of 
$2,664.  The unpaid balance was $2,500.  His monthly payment 
was $164.00.  No amount was past due.  He also reported a 
medical loan obtained in May 1997 in the amount of $5,000.  
The unpaid balance was $5,000.  His monthly payment was 
$171.00.  No amount was past due.  Total monthly expenses 
were $991.

According to the report of a VA psychiatric examination 
conducted in November 1998, the examiner concluded that the 
veteran had a diagnosis of vascular dementia.  The examiner 
also concluded that the veteran was not considered competent 
to handle VA funds.

In a rating decision dated in February 1999, the RO 
temporarily deferred the issue of competency for compliance 
of provisions of M21-1 Part IV.

The veteran has requested that the VA waive the recovery of 
the assessed overpayment of pension benefits.  The Committee 
has determined that the indebtedness did not result from 
fraud, misrepresentation or bad faith on the appellant's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  The Board concurs with this 
determination that there was no willful failure on the 
veteran's part to disclose a material fact, with intent to 
obtain or retain eligibility for additional pension benefits 
and, thus, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a).  Nevertheless, before the recovery of this 
indebtedness from the veteran can be waived, it must also be 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay this debt to 
the Government. 38 C.F.R. §§ 1.963, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 38 C.F.R. § 1.965(a).

As to the first element to be considered in this case as 
outlined above, the Board notes that this element pertains to 
the fault of the debtor and requires an analysis as to 
whether the actions of the veteran contributed to the 
creation of the debt.  The record in this case clearly 
indicates that the veteran was provided information as to his 
responsibilities as a VA pension recipient and that he failed 
to timely report his wife's receipt of Social Security 
benefits after being instructed to do so.  

Information of record reflects that the veteran knew or 
should have known that the rate of VA pension is directly 
related to countable annual income, and that VA considers 
Social Security benefits as countable income for pension 
purposes.  The Board notes that the veteran has not made any 
argument that he was not informed of this reporting 
requirement, and there is no dispute that the indebtedness 
arose as a result of to his failure to timely report the date 
his wife received her first payment of Social Security 
benefits.  Consequently, based upon the aforementioned 
information, it is clear that the veteran was properly 
advised of his responsibility to immediately report all 
changes in his income.

The second element pertains to the fault on the part of the 
VA.  A review of the record fails to indicate that the VA was 
at fault in the creation of the overpayment nor has there 
been an allegation that any part of the overpayment was 
created as a result of any fault of the VA.  Accordingly, any 
fault found in this case must be attributed to the veteran.  
However, fault is only one criterion for consideration in 
deciding whether or not the recovery of the debt from the 
veteran would be against the principles of equity and good 
conscience.

Significantly, the Board finds that the element relating to 
hardship is of particular importance in this case.  The 
veteran asserts that repayment of the overpayment would 
result in financial hardship for him as his monthly expenses 
exceed his monthly income.  Hardship exists where collection 
would deprive the veteran of food, clothing, shelter, or 
other basic necessities.  

In reviewing the veteran's FSR, the Board notes that the 
veteran's net monthly debt exceeds net monthly income by 
$191.70.  The Board is aware that the furniture debt may be 
fully amortized by now.  However, even not factoring in 
$164.00 monthly payment, net monthly debt still exceeds net 
monthly income by $27.70.  Additionally, the evidence shows 
that the monthly expenses reported by the veteran have been 
kept to a bare minimum, basically, rent, food and utilities.

Thus, the Board finds that collection of the overpayment 
would deprive the veteran and his family of the basis 
necessities of life.  This, in turn, defeats the purpose of 
pension benefits.  Finally, the finds no unjust enrichment.  
Accordingly, it is the judgment of the Board that recovery of 
the overpayment in the amount of $2, 620.00, would be against 
the principles of equity and good conscience.  As such, the 
Board concludes that a waiver of recovery of the overpayment 
is warranted.  38 U.S.C.A. §§ 5107, 5302(a); 38 C.F.R. 
§§ 1.963(a), 1.965(a).


ORDER

The waiver of the recovery of an overpayment of pension 
benefits in the amount of $2, 620.00, is granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

